Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/090431.
WO 2005/090431 discloses 2-part reactive urethane resin compositions comprising polyisocyanate as claimed, including claim 8 (page 3 line 30 – page 4 line 17), polyols as claimed (page 9 lines 7 – 23), catalyst (page 13 lines 20-32), surfactant/stabilizers (page 14 lines 7-12), amine compounds as claimed by claims, including the structural and molecular weight features of claims 2-4(page 11 line 13 – page 12 line 2), and carbon dioxide (page 12 lines 19-28).  Regarding the amounts of component parts of claims 5 and 6 and the combined adduct of claim 7, WO 2005/090431 discloses amounts of deployment sufficient to meet the ranges of values of these claims (see page 13 lines 3-8 and the Examples).  Cream times for the reactive resin composition of less than 1 are disclosed by WO 2005/090431 (page 21, claim 13) which is sufficient to meet the conditions of applicants’ claim 9.

As to claim 15, though it does appear that injection molding equipment is used by WO 2005/090431 (see examples), applicants’ claim is directed towards the already mixed, reactive resin composition and owing to the closeness between the mixtures disclosed and mixtures claimed difference is not seen to be evident between the two based on the manner in which they are mixed.
    Though WO 2005/090431 does not particularly recite dripping length conditions as set forth by applicants’ claim 1, owing to the closeness of the reactive mixtures disclosed and their accompanying fast reactive profiles, it is seen that this condition is inherently met by the reactive resin compositions of WO 2005/090431.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto et al. and Nozawa et al. are cited for their disclosures of relevant reactants and additive in systems of the instant concern.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/                Primary Examiner, Art Unit 1765